Exhibit 10.2

 

CONVERTIBLE PROMISSORY NOTE

 

$5,000,000.00

Houston, Texas

June 18, 2012

 

FOR VALUE RECEIVED and WITHOUT GRACE, in the installments hereinafter provided,
the undersigned (“Maker”) promises to pay to the order of WELLS FARGO ENERGY
CAPITAL, INC. (““Payee”) the sum of FIVE MILLION AND NO/100 DOLLARS
($5,000,000.00), together with interest as set forth in that certain Credit
Agreement dated March 5, 2007 between Maker and Payee (as may be amended from
time to time, the “Credit Agreement”).

 

All payments of principal and interest are payable in lawful money of the United
States of America to Payee at its offices at 1000 Louisiana, 9th Floor, Houston,
Harris County, Texas as set forth in the Credit Agreement.

 

Each advance by Payee to Maker and each payment of principal hereunder by Maker
shall be reflected by a notation made by Payee on its records and the aggregate
unpaid amount of advances reflected by said notations shall be deemed rebuttably
presumptive evidence of the principal amount owing under this Note.

 

This Note is issued pursuant to the Credit Agreement, and reference is made to
the Credit Agreement for matters governed thereby, including, without
limitation, certain events which will entitle the holder hereof to accelerate
the maturity of all amounts due hereon.  Capitalized terms used but not defined
herein shall have the same meanings as in the Credit Agreement.

 

It is the intention of Maker and Payee to comply strictly with all applicable
usury laws as in effect from time to time; and there is no intention to contract
for, nor shall there ever be collected, charged or received on this Note,
interest in excess of that which would accrue and be payable on the basis of the
Highest Lawful Rate.  To the extent that the interest rate Laws of the State of
Texas are applicable to this Note, for purposes of Chapter 303 of the Texas
Finance Code, as amended, Maker agrees that the maximum rate to be charged shall
be the “weekly rate ceiling” as defined in said Chapter 303; provided that Payee
may also rely on alternative maximum rates of interest under other applicable
laws, if greater.

 

 

 

 

Initialed for

 

Identification

 

1

--------------------------------------------------------------------------------


 

If under any circumstances the aggregate amounts paid on this Note include
amounts which by Law are deemed interest and which would exceed the maximum
non-usurious amount of interest which could lawfully have been collected on this
Note, Maker stipulates that such payment and collection will have been and will
be deemed to have been the result of mathematical error on the part of Maker and
Payee or the holder of this Note, and the party receiving such excess payments
shall promptly refund the amount of such excess (to the extent only of such
interest payments above the maximum non-usurious amount which could lawfully
have been collected and retained) upon discovery of such error by the party
receiving such payment or notice thereof from the party making such payment.

 

The principal indebtedness evidenced by this Note is payable on December 31,
2012. All interest accrued on the principal indebtedness shall be payable
pursuant to the terms of the Credit Agreement, with the last payment thereof due
on or before December 31, 2012.  If any installment of interest provided for in
the Credit Agreement is not paid when due, then Payee or the owner or holder
hereof may, at its option, without notice (including, without limitation, notice
of intention to accelerate maturity and/or notice of acceleration of maturity)
or demand, declare this Note at once matured, due and payable in full, and in
such case the entire amount of unpaid principal hereunder and accrued interest
thereon shall immediately become due and payable.

 

If default is made in the payment of this Note and it is placed in the hands of
an attorney for collection, or collected through probate or bankruptcy
proceedings, or if suit is brought on the same, Maker agrees to pay reasonable
attorneys’ fees and other costs of collection.

 

Maker and any and all endorsers, guarantors and sureties severally waive notice
(including, without limitation, notice of intention to accelerate maturity
and/or notice of acceleration of maturity), demand, presentment for payment,
protest and the filing of suit hereon for the purpose of fixing liability and
consent that the time of payment hereof may be extended and reextended from time
to time without notice to them or any of them.  Maker acknowledges and
understands that under the Laws of the State of Texas, unless waived, Maker has
the right to notice of Payee’s intent to accelerate the indebtedness evidenced
by this Note, the right to notice of the actual acceleration of the indebtedness
evidenced by this Note, and the right to presentment of this Note by Payee’s
demand for payment.  Maker acknowledges that it understands that it can waive
these rights and by Maker’s execution of this Note it agrees to waive its right
to notice of intent to accelerate, its right to notice of acceleration, and its
right to presentment or other demand for payment.

 

 

 

 

Initialed for

 

Identification

 

2

--------------------------------------------------------------------------------


 

Except as set forth in the Credit Agreement, Maker may not prepay the principal
amounts evidenced by this Note.

 

This Note is convertible into shares of the common stock of Maker in accordance
with Section 2.15 of the Credit Agreement

 

THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF
TEXAS.

 

Without being limited thereto or thereby, this Note is secured by the Security
Documents more particularly described in the Credit Agreement.

 

This Note represents in whole or in part a renewal and extension, but not a
novation or discharge, of the indebtedness of Maker evidenced by that certain
Convertible Promissory Note dated December 18, 2009 executed by Maker to the
order of Payee in the principal amount of $5,000,000.00.

 

 

 

CUBIC ENERGY, INC.

 

 

 

 

 

By:

 

 

 

Jon Stuart Ross

 

 

Secretary

 

3

--------------------------------------------------------------------------------